Citation Nr: 1243546	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-31 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After the April 2008 rating decision, the Veteran filed a timely notice of disagreement as to both the denial of entitlement to service connection for tinnitus, and the initial rating for his service-connected right shoulder disability.  A statement of the case was provided in July 2010.  Thereafter, the Veteran's July 2010 substantive appeal form specifically limited his appeal to the tinnitus claim only.  The Veteran's representative lists the right shoulder issue as an issue on appeal in a February 2012 statement, but up until that point the Veteran had not actually perfected an appeal as to the right shoulder issue.  To the extent the February 2012 statement was intended as a substantive appeal, the Board finds the statement "untimely."  See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the Veteran, or within the remainder of the 1-year period from the date of mailing of the notification of the rating decision being appealed, whichever period ends later).  For these reasons, the issue of entitlement to an increased rating for a right shoulder disability is not properly before the Board.


FINDING OF FACT

Tinnitus cannot be reasonably disassociated with the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also U.S.C.A. § 1110.  Further, service connection can be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2012).  

The Veteran claims his tinnitus is attributable to noise exposure in the military where he served in various capacities, to include an Aviation Electrician Technician, exposing him to jet engine noise.  

The Veteran's DD-214 shows he served as an Aviation Electrician Technician while in the military.  His service treatment records indicate that he was treated and tested often for left ear hearing loss.  Service connection is currently in effect for left ear hearing loss.  The Veteran's description of in-service noise exposure is competent evidence as it pertains to what he experienced.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As the Veteran statements are consistent with the known circumstances of his military service, the Board finds the Veteran's statements in this regard credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, military noise exposure is shown.  

The Veteran's service treatment records are negative for any complaints or diagnosis of tinnitus.  A May 1986 audiological report specifically notes "no tinnitus."  

After service, tinnitus was first noted in private treatment records in 2004, nearly 17 years after service.  At that time, the Veteran's private physician, P. S., M.D., diagnosed mild sensorineural hearing loss in December 2003 and amended the report in January 2004 to include tinnitus.  A more detailed report was provided by the Veteran's private physician, C. N., M.D., in September 2008.  Dr. N. diagnosed bilateral tinnitus problem for "several years" with the first episode "more than 20 years ago" after exposure to airplane/helicopter engine noise and artillery noise in the military.

The Veteran was afforded VA examinations in January 2008 and September 2010.  Both examiners noted the Veteran's in-service noise exposure, as well as post-service occupational and recreational noise exposure.  Specifically, after service, it was reported that the Veteran worked as a bench technician, electrician, and with the U.S. Postal Office, with various levels of noise exposure.  It was also noted that the Veteran had recreational noise exposure hunting and working with power tools, but indicated that he always wore hearing protection.  Both examiners noted the Veteran's complaints of left-ear tinnitus since the 1980s and diagnosed recurrent, unilateral left ear tinnitus. 

The January 2008 VA examiner opined that the Veteran's left ear tinnitus is not associated with hearing loss, whereas, the September 2010 VA examiner opined that the Veteran's left ear tinnitus was "at least as likely as not" associated with his service-connected hearing loss.  Accordingly, the VA medical evidence is in conflict as to whether the Veteran's current tinnitus is associated with his hearing loss.  38 C.F.R. § 3.102 (2012) (reasonable doubt is not a means of reconciling conflicting or contradictory evidence).  Neither examiner gave a rationale for their opinions and therefore, the Board finds these opinions of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran's statements are competent evidence relating to symptoms or facts of events that the he experienced and is within the realm of his personal knowledge.  However, in most cases, such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  However, in the case of tinnitus, lay evidence may be competent to establish a medical diagnosis or medical etiology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that the presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Accordingly, the Veteran's statements are competent evidence to report in-service noise exposure, his current symptoms, the history of those symptoms, and in this case, is competent to establish the etiology of his current tinnitus.  Moreover, the Board finds these statements credible.  Although on one occasion in 1986 the Veteran denied tinnitus, the Veteran has contended that he had ongoing, recurrent tinnitus.  He never contended that he had constant tinnitus.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


